UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2013 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Board of Directors’ Proposal to partially amend the bylaws, due to the capital stock increase with capitalization of reserves and bonus shares, to be submitted to the resolution of Banco Bradesco S.A.’ shareholders at the Special Shareholders’ Meeting to be held on March 11, 2013, at 4 p.m. Dear Shareholders, The Board of Directors of Banco Bradesco S.A. hereby submits to examination and resolution proposals to: I. Capital Stock Increase : to increase the capital stock from R$30,100,000,000.00 to R$38,100,000,000.00, by means of: 1. Reserves Capitalization: the capital stock will be increased by R$8,000,000,000.00, by capitalization of part of the balance of the “Profit Reserves – Statutory Reserve” account, pursuant to the provisions of Article 169 of Law # 6,404/76, including bonus shares; 2. Bonus Shares (10%): 382,479,458 new non-par, book-entry, registered shares will be issued, of which 191,239,739 are common shares and 191,239,719 are preferred shares, which will be conferred, free of charge to shareholders, as bonus share, at the ratio of 1 (one) new share for each 10 (ten) shares of the same type held thereby on the record date, observing: Objective: the bonus share operation aims at: a) improving the liquidity of the shares on the market, taking into account that a higher quantity of outstanding shares, potentially, improves business; b) to allow an adjustment to share prices, making them more attractive and accessible to a greater number of investors. Share bonus, on its turn, does not have legal consequences, as it does not cause changes to the proportional ownership of any shareholder. As for the economic effects, there will be an increase of 10% in the total amount of interest on shareholders’ equity monthly paid, thus benefiting all shareholders on a proportional basis. Record Date: the record date of bonus entitlement will be notified to the market after the approval of the respective process by the Central Bank of Brazil. Trading: current shares shall continue to be traded entitled to bonus and new shares will be available for trading after the approval of the respective process by the Central Bank of Brazil and their inclusion in the shareholders’ position to be notified to the market. B oard of Directors’ Proposal to partially amend the bylaws, due to the capital stock increase with capitalization of reserves and bonus shares, to be submitted to the resolution of Banco Bradesco S.A.’ shareholders at the Special Shareholders’ Meeting to be held on March 11, 2013, at 4 p.m. . 2 . Bonus Shares Entitlement: They will be entitled to dividends and/or interest on shareholders’ equity to be declared as of the date of their inclusion in the shareholders’ position. They are also fully entitled to eventual advantages attributed to other shares as of the aforementioned date. Monthly Interest on Shareholders’ Equity: will be maintained at R$0.018817992 per common share and R$0.020699791 per preferred share (gross), and R$0.015995293 per common share and R$0.017594822 per preferred share, taking into account the Withholding Income Tax of 15% (fifteen percent), except for corporate shareholders who are exempt from the referred tax. So as the amount paid monthly to shareholders will be increased by 10% after the inclusion of new shares in the shareholders’ positions. Fractions of Shares: the bonus share will always occur in whole numbers. The remaining shares resulting from fractions of shares will be separated, grouped into whole numbers and sold in an auction to be held at BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros (Securities, Commodities and Futures Exchange), after the period of 30 (thirty) days set forth in Paragraph Three, Article 169 of Law #6,404/76, which will be determined after the process is duly approved by the Central Bank of Brazil, and the respective amounts will remain available to shareholders entitled thereto. Cost of Bonus Shares: the cost attributed to the bonus shares is R$20.916155973 per share, regardless of the type, pursuant to the provisions in Paragraph One of Article 47 of the Normative Ruling of the Brazilian Internal Revenue Service #1,022 of April 5, 2010. Additional Procedures – Fractions of Shares Payments: the values arising from fractions of shares will be made available to shareholders, as follows: a) to shareholders whose shares are deposited at the Company and that keep their register and banking data updated, by means of credit in the current accounts in a Financial Institution they indicate. Those who do not have such data updated must present themselves at a Bradesco Branch on their preference bearing their CPF (Individual Taxpayer’s ID), RG (Identification Document) and proof of residence (utility bill) for record updating and receiving the respective amounts to which they are entitled; and B oard of Directors’ Proposal to partially amend the bylaws, due to the capital stock increase with capitalization of reserves and bonus shares, to be submitted to the resolution of Banco Bradesco S.A.’ shareholders at the Special Shareholders’ Meeting to be held on March 11, 2013, at 4 p.m. . 3 . b) to shareholders whose shares are deposited at the BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros (Securities, Commodities and Future Exchange), by means of Institutions and/or Brokerage Houses which keep their shareholding position in custody. Holders of Depositary Receipts (DRs), Traded in the United States and Spain Simultaneously to the Brazilian Market operation, and in the same proportion, bonus will be paid in the form of ADRs - American Depositary Receipts in the U.S. Market (NYSE) and in the form of GDRs – Global Depositary Receipts in the European Market (Latibex) and investors will receive 1 (one) new DR for each 10 (ten) DRs held on the record date. · the resulting fractions, similarly to the operations in Brazil, will be separated, grouped into whole numbers and sold on the respective Stock Exchanges, and the amounts will be credited to the holders of fractions; · once concluded the operation, DRs - Depositary Receipts will continue to be traded at the ratio of 1 (one) preferred share to 1 (one) DR, in the aforementioned markets. II. Change to the wording of the “caput” of Article 6 of the Bylaws, as a result of the previous item, which will be in force with the following wording, in case of approval of the proposal to increase the capital stock, the previous item object: “Article 6) The capital stock is R$38,100,000,000.00 (thirty eight billion one hundred million reais), divided into 4,207,274,039 (four billion, two hundred and seven million, two hundred seventy four thousand, thirty nine) non-par, book-entry, registered shares, of which 2,103,637,129 (two billion, one hundred and three million, six hundred thirty seven thousand, one hundred twenty-nine) are common shares and 2,103,636,910 (two billion, one hundred and three million, six hundred thirty six thousand, nine hundred and ten) are preferred shares.” B oard of Directors’ Proposal to partially amend the bylaws, due to the capital stock increase with capitalization of reserves and bonus shares, to be submitted to the resolution of Banco Bradesco S.A.’ shareholders at the Special Shareholders’ Meeting to be held on March 11, 2013, at 4 p.m. . 4 . Cidade de Deus, Osasco, SP, February 6, 2013 Board of Directors Lázaro de Mello Brandão - Chairman Antônio Bornia - Vice Chairman Mário da S.
